DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the claim 22 arrangement of “a reverse gear wet clutch configured for operationally connecting the second shaft and the third shaft” must be shown or the features canceled from the claims.  Note that figure 3 depicts the claim 21 arrangement of the reverse gear wet clutch between first shaft (14) and second shaft (16), but that no figure depicts the claim 22 arrangement (figure 2 lacks any reverse gear wet clutch).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
More particularly applicant does not appear to have had possession of a “control unit” as claimed to be capable of performing the claim 17 function “configured to operate the at least one of the gear assembly wet clutches at a counter-rotation of the shaft side and the gear side when the at least one of the first gear assembly wet clutches is disengaged, and at a difference in rotation between the shaft side and the gear side that is between 9 rpm and 9000 rpm”.  The “control unit” is described in the written description in only very broad terms without any description of any specific algorithm steps to achieve all of the claimed functions.  The functions claimed and disclosed as being achieved by the “control unit” amount to a description of the outcome, not a means for achieving that outcome as is required to establish possession of computer-implemented means-plus-function limitations (See MPEP 2181 II B).1








Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17, 22 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 17 is unclear as to whether there is sufficient algorithm disclosure that is adequate to perform all of the claimed functions (See 35 USC 112(a) written description rejection elsewhere above for further explanation).  See MPEP 2181 II (B) and MPEP 2181 III, which state “if it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b)”.
The claim 22 arrangement of “a reverse gear wet clutch configured for operationally connecting the second shaft and the third shaft” is in direct contradiction to the disclosure (i.e., fig.3) which shows the reverse wet clutch (48) connecting first shaft (14) and second shaft (16) rather than the second and third shafts as claimed.  See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
Claim 30 lacks a period “.” and it is impossible to determine what other terms/phraseology are omitted therewith such that the full intended scope of the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18-21, 23, 24, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Vu US9879761.
Claim 16. Vu discloses a gearbox (100) for a road vehicle comprising: a gearbox case (110); a first shaft (A), a second shaft (B), and a third shaft (C); three or more first gear assemblies (G1, G2, G3, G4, G6, G8, H, M, L) located inside the gearbox case, wherein each first gear assembly comprises a first gear wheel (G1, G2, G3) centered on the first shaft, a second gear wheel (G4, G6, G8) centered on the second shaft, and a first gear assembly wet clutch (L, H, M; see description of “wet clutch”) operable to engage and disengage the first gear wheel and the second gear wheel; three or more second gear assemblies (G5, G7, G9, G12, G14, G15, S1, S3, S2) located inside the gearbox case, wherein each second gear assembly comprises a third gear wheel (G5, G7, G9) centered on the second shaft, a fourth gear wheel (G12, G14, G15) centered on the third shaft, and a second gear assembly wet clutch (S1, S3, S2; see description of “wet clutch”) operable to engage and disengage the third gear wheel and the fourth gear wheel; wherein the first gear assembly wet clutch of each of the first gear assemblies is centered on one of the first shaft and the second shaft, and operationally connects the first shaft and the second shaft.  
Claim 18. Vu discloses the gearbox of claim 16, wherein a first one (G12, G5, S1) of the second gear assemblies provides a highest gear ratio (G12 is larger than either of G14 or G15 such that the ratio of G12/G5 is greater than either of G14/G7 or G15/G9) between the third shaft and the second shaft and includes a second gear assembly wet clutch (S1) positioned on the third shaft, so as to provide a first gear ratio that is greater than one (i.e., G12 is larger than G5 such that the ratio of G12/G5 is larger than 1).  Note that applicant broadly does not specify which gear is to be the numerator/denominator of the ratio.  
Claim 19. Vu discloses the gearbox of claim 16, wherein a second one (G14, G7, S3) of the second gear assemblies provides a lowest gear ratio ( G14/G7) between the third shaft and the second shaft and includes a second gear assembly wet clutch (S3) positioned on the second shaft so as to provide a second gear ratio that is smaller than one (i.e., G14 is smaller than G7 such that the ratio of G14/G7 is smaller than 1).  Note that applicant broadly does not specify which gear is to be the numerator/denominator of the ratio.  
Claim 20.  Vu discloses the gearbox of claim 16, wherein at least one of the first gear assemblies has a gear ratio (e.g., ratio of G6/G2) that is less than one, and at least one of the second gear assemblies has a gear ratio (e.g., G14/G7) that is less than one.  Note that applicant broadly does not specify which gear is to be the numerator/denominator of the ratio.  
Claim 21.  Vu discloses the gearbox of claim 16, further comprising: a counter shaft (RI); a reverse gear assembly (RG1, RG2, RG3, R) located inside the gearbox case and comprising a fifth gear wheel (RG1) centered on the first shaft, a sixth gear wheel (RG2) centered on the counter shaft, a seventh gear wheel (RG3) centered on the second shaft, and a reverse gear wet clutch (R) configured for operationally connecting the first shaft and the second shaft via the sixth gear wheel.  
Claim 23. Vu discloses the gearbox of claim 16, wherein, for each of the first gear assemblies, one of the first and second gear wheels is fixed relative to the shaft on which it is centered, and the other of the first and second gear wheels is a rotationally-supported gear wheel that is rotatable relative to the shaft on which it is centered, wherein each of the first gear assembly wet clutches is centered on the same shaft as the rotationally-supported gear wheel and operationally connects the rotationally-supported gear wheel to the shaft on which the rotationally-supported gear wheel is centered (as seen in fig.1).  
Claim 24.  Vu discloses the gearbox of claim 23, wherein, when each of the first gear assemblies is disengaged, the rotationally-supported gear wheel is rotatable relative to the shaft on which it is centered, and when each of the first gear assemblies is engaged, the first gear assembly wet clutch of the engaged first wheel assembly releasably locks the rotationally-supported gear wheel to the shaft on which it is centered (as is evident from fig.1).  
Claim 29. Vu discloses a powertrain for a road vehicle, comprising: an internal combustion engine (120); a gearbox according to claim 16 operatively connected to the internal combustion engine; and a final drive (130) operatively connected to the gearbox.  
Claim 30. Vu discloses a road vehicle (“propelling the work machine”, “vehicle”, inherently capable of operation on a road) including a powertrain that comprises: an internal combustion engine (120); a gearbox according to claim 16 operatively connected to the internal combustion engine; and a final drive (130) operatively connected to the gearbox  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vu US9879761.
Claim 17 (as best understood, see 35 USC 112 rejections above).2  Vu discloses that the clutches are selectively engaged/disengaged but does not expressly set forth how they are controlled to be engaged/disengaged.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu to use a control unit to carry out the clutch engagements/disengagements for the purpose of improving shift speed and timing over other known methods e.g., rather than manual selection.  Accordingly, the preceding modification suggests connecting a control unit to the wet clutches wherein at least one of the first gear assembly wet clutches (H) has a shaft side rotationally fixed relative to the first shaft and a gear side rotationally fixed relative to the first gear wheel (G2); and wherein the control unit is configured to operate the at least one of the gear assembly wet clutches at a counter-rotation of the shaft side and the gear side when the at least one of the first gear assembly wet clutches is disengaged (as is inherent to the necessary step of engaging a non-engaged clutch), and at a difference in rotation between the shaft side and the gear side that is between 0 rpm and 9000 rpm (in that a fully engaged clutch that does not slip inherently has 0 rpm difference).  
Claim 22 (as best understood, see 35 USC 112 clarity rejection above).  The gearbox of claim 16, further comprising: a counter shaft (RI); a reverse gear assembly (RG1, RG2, RG3, R) located inside the gearbox case and comprising a fifth gear wheel (RG3) centered on the second shaft, a sixth gear wheel (RG2) centered on the counter shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu to relocate the reverse gear and clutch to the third shaft there being no evidence on record of any criticality to the location.  Accordingly such modification would suggest a seventh gear wheel (RG1) centered on the third shaft (as modified), and a reverse gear wet clutch (RG1) configured for operationally connecting the second shaft and the third shaft (as modified) via the sixth gear wheel.  Note that MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
Claim 25-27.  The gearbox of claim 16, wherein the three or more first gear assemblies differ in ratio in an amount that appears to be approximately less than 10%, although such amount is not expressly disclosed.  However, the specific amount being a known result effective variable since large variations result in a larger total range of gear ratios albeit at the cost of greater rpm drop between shifts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu to have less than 10% difference for the benefit of smoother shifting with less rpm drop between shifts.  See MPEP 2144.05 II regarding routine optimization which states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages… In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions… The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation… in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions…  Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”
Claim 28.  Vu discloses that each clutch has a basket and hub having one clutch plate each (see fig.1).  However, the examiner takes Official Notice that it was extremely well known in the clutch art to use multiple clutch plates on the basket and hub for improved clutch strength, friction and wear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vu as such.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2181 II B states, in part, “An algorithm is defined, for example, as ‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’ Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945”.  MPEP 2181 II B further states “In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).